Citation Nr: 0712130	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a respiratory 
disability due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel






INTRODUCTION

The veteran had active service from January 1946 to November 
1947, from January 1952 to November 1952, and from December 
1953 to September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In August 2006 the Board remanded the claim for further 
evidentiary development.


FINDING OF FACT

Medical evidence fails to show a current diagnosis of 
asbestosis or any asbestos-related disability, and there is 
no competent evidence showing that any currently shown 
respiratory disorder is related to military service.


CONCLUSION OF LAW

A respiratory disability due to asbestos exposure was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection for a respiratory disability.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of July 
2001 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in July 2001 specifically described the evidence needed 
to establish entitlement and requested that the appellant 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records, private 
medical records, service personnel records and VA outpatient 
records have been obtained.  The veteran was afforded a VA 
examination.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).



Legal Criteria and Analysis

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases. Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b) (1).

Initially, the Board notes the appellant does not assert that 
his claimed respiratory disability is a result of combat. 
 Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this matter.

The veteran asserts that he is entitled to service connection 
for "lung damage" caused by asbestos exposure while on 
board Naval ships.  See VA Form-9.  Service Personnel records 
show that the veteran was a Chief Radioman and worked as a 
radio operator while in service.  Private CT scan of January 
2003 noted findings of bilateral calcified and non calcified 
pleural plaques, consistent with prior asbestos exposure.  It 
was noted that there may be very mild peripheral subpleural 
interstitial changes within the dependent posterior lung 
bases.  Asbestosis could not be excluded.

An April 2003 VA outpatient treatment record reflects an 
assessment of likely pleural asbestosis, no evidence of 
coccidioidomycosis.  Chest x-rays of April 2003 noted an 
impression of opacity in the left mid lateral chest which may 
represent a region of pleural thickening; probable 
emphysematous changes; and probable scarring at the lung 
bases.  

VA outpatient treatment records of June 2003 note that the 
veteran had asbestos pleural plaques and a nodule, but no 
asbestosis.  The physician opined that the asbestos pleural 
disease was due to exposure to asbestos while in service.  In 
July 2003, a VA examiner stated that the veteran had asbestos 
pleural plaques and did not have asbestosis.  The examiner 
added that asbestosis was an interstitial disease and was 
diagnosed by biopsy, but unlikely when the CT scan did not 
show interstitial lung disease. A negative or positive chest 
CT scan was noted to be adequate evidence "in court" for 
excluding or confirming the disease.  The examiner added that 
the veteran did not have CT evidence for interstitial lung 
disease, and thus, no evidence for asbestosis.

VA examination report of September 2006 notes that the 
veteran quit smoking in 1971.  He reported smoking one pack 
per day for 25 years.  He reported currently smoking about 6 
small cigars a day.  He reported working on Navy ships for 7 
years as a radio operator.  Chest x-rays revealed bilateral 
pleural thickening with stable mild linear changes at the 
bases that are nonspecific.  No definitive interstitial lung 
disease was seen.  The examiner noted that plain films are 
quite insensitive in such evaluation.  Pulmonary function 
test revealed no obstruction, no restriction and normal 
diffusion.  Chest CT of October 2005 revealed findings of a 
stable 8 mm irregular right middle lobe nodule.  There were 
no new pulmonary nodules, focal regions of consolidation or 
pleural effusions.  Calcific pleural diaphragmatic plaques 
were present.  No pathological mediastinal nodes were 
identified.  The diagnosis was calcific pleural plaques 
secondary to asbestos.  No evidence by chest x-ray, CT, or 
PFTs for interstitial lung disease/asbestosis.  The examiner 
noted that reported respiratory symptoms are not related to 
asbestos-associated pleural plaques in the absence of 
interstitial lung disease and with normal PFTs; and that, 
there is no disability associated with the plural plaque.

A review of the evidence of record shows no current diagnosis 
of asbestosis, or asbestosis related lung disease.  While in 
January 2003 there was a diagnosis that asbestosis could not 
be excluded, VA outpatient treatment records show that 
asbestosis has not been conclusively diagnosed at any time.  
The veteran has been assessed with pleural plaques, but there 
is no diagnosis of an interstitial lung disease, asbestosis 
or any other respiratory disability associated with asbestos 
exposure.  In fact, the VA examiner of September 2003 noted 
that "[t]here is no disability associated with the pleural 
plaques."  Absent a current asbestos-related disability, the 
claim for asbestos-related lung disease must be denied. See 
Brammer, supra.  There are current respiratory symptoms 
reported such as wheezing and dyspnea, however, none of this 
symptomatology has been associated with a disability.

In sum, the competent evidence shows that the appellant does 
not currently have an asbestos-related lung disability, to 
include asbestosis.  Without a current diagnosis of a 
respiratory disability, service connection cannot be granted.  
There is no doubt to be resolved and the appeal is denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disability due to 
asbestos exposure is denied.


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


